Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/669,769 filed on 10/19/2021.  Claim(s) 1-8 is/are pending and have been examined.
Double Patenting
Claim(s) 1-8 is/are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-8 of U.S. Patent No. 10,499,113 in view of Otsuka (US 2014/0133568). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim and patented application claims.
Claim(s) 1, 2, 7, and 8 of the instant application corresponds to that of Claim(s) 1, 2, 7, and 8 of patented application except that pending application in claim(s) 1, 2, 7, and 8 contains additional limitation wherein the plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions. In an analogous art, Otsuka teaches wherein a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions (Fig.6, Paragraph 0053 teaches an input image is divided into four From Fig.6, we can see the Divided Images A, B, C, D each having overlapping area, OL, corresponding to regions in the other divided images. Paragraph 0054 teaches the encoded data is sent to decoder, respectively decoded by the four decoders, where the divided images A, B, C, D and the overlapped area(s), OL, are also decoded). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include wherein a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions, as taught by Otsuka, for the advantage of providing better processing of content, where an unnatural image due to the difference in image quality is improved in the periphery of the boundary between the output images to be composed (Otsuka – Paragraph 0056), providing greater continuity and blending between regions of divided pictures, resulting in a better overall quality of content.
Claim 3 of instant application corresponds to claim 3 of patent.
Claim 4 of instant application corresponds to claim 4 of patent.
Claim 5 of instant application corresponds to claim 5 of patent.
Claim 6 of instant application corresponds to claim 6 of patent.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierl et al. (US 2015/0208095) in view of Otsuka (US 2014/0133568).
claims 1 and 7, Schierl teaches a transmission method and a transmitting apparatus (Fig.12) comprising: 
a divider that divides a picture into a plurality of regions (Fig.12, Paragraph 0204 teaches video content 16 broken into sub-portions of the frames/pictures 18, wherein the sub-portions, may for example, be slices 24 into which the pictures 18 are partitioned. Paragraph 0323 teaches picture may be divided into tiles which may compose four quadrants of the picture 110 as indicated with reference signs 112a-112d. The whole picture 110 may form one tile or may be segmented into more than one tile); 
an encoder (encoder 10-Fig.12) that generates a plurality of pieces of encoded data that respectively correspond to the plurality of regions by encoding the plurality of regions such that each of the plurality of regions can be decoded independently (Paragraph 0204 teaches encoder 10 is configured to encode video content 16 into a video data stream 22. Encoder is configured to do this in units of sub-portions of the frames/pictures 18, wherein the sub-portions, may for example, be slices 24 into which the pictures 18 are partitioned. Paragraph 0205 teaches encoding the video content 16 in units of the sub-portions 24. Paragraph 0321 teaches the payload packets may each encompass one or more slices. The slices may be independently decodable. Paragraph 0326 teaches tiles are en/decodable independent from each other. The encoder 10 and decoder 12 may encode/decode a picture sub-divided into tiles 112, in parallel, independent from each other); 

a transmitter that transmits the plurality of packets (Paragraph 0207 teaches encoding versions of sub-portions 24 into one or more payload packets of a sequences of packets of video data stream 22, to be rendered suitable for transmission over a network. Paragraph 0214 teaches decoder 12 receiving the video data stream 22 by way of a network via which encoder 10 transmits the video data stream 22 to decoder 12).
Schierl does not explicitly teach wherein the plurality of regions overlap each other on boundaries of the plurality of regions, and
respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions.
In an analogous art, Otsuka teaches wherein a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a From Fig.6, we can see the Divided Images A, B, C, D each having overlapping area, OL, corresponding to regions in the other divided images. Paragraph 0054 teaches the encoded data is sent to decoder, respectively decoded by the four decoders, where the divided images A, B, C, D and the overlapped area(s), OL, are also decoded).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Schierl to include wherein a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions, as taught by Otsuka, for the advantage of providing better processing of content, where an unnatural image due to the difference in image quality is improved in the periphery of the boundary between the output images to be composed (Otsuka – Paragraph 0056), providing greater continuity and blending between regions of divided pictures, resulting in a better overall quality of content.

Consider claim 2, Schierl teaches a reception method for a receiving apparatus (decoder 12-Fig.14) including a plurality of decoders (Paragraph 0214 teaches similar to encoder 10, decoder 12 may be able to perform parallel 
receiving a plurality of packets, the plurality of packets being obtained by packetizing a plurality of pieces of encoded data (Paragraph 0214 teaches a decoder 12 receives the video data stream 22 by way of a network via which encoder 10 transmits the video data stream 22 to decoder 12. Paragraph 0207 teaches putting each slice data, i.e., each encoded slice, into one payload packet, such as a NAL unit. Packetization may serve to render the video data stream 22 appropriate for transmission via a network. Paragraph 0209 teaches one payload packet 32 per sub-portion 24 into which picture 18 is subdivided. Each payload packet 32 carries a corresponding sub-portion 24. Paragraph 0321 teaches payload packets may each encompass one or more slices that may be independently decodable), the plurality of pieces of encoded data being obtained by encoding a plurality of regions of a picture such that the plurality of regions are decoded independently (Paragraph 0204 teaches encoder 10 is configured to encode video content 16 into a video data stream 22. Encoder is configured to do this in units of sub-portions of the frames/pictures 18, wherein the sub-portions, may for example, be slices 24 into which the pictures 18 are partitioned. Paragraph 0205 teaches encoding the video content 16 in units of the sub-
decoding the plurality of packets in parallel by using the plurality of decoders (Paragraph 0214 teaches similar to encoder 10, decoder 12 may be able to perform parallel processing such as, for example, using tile parallel processing/decoding and/or WPP parallel processing/decoding. Paragraph 0224 teaches likewise any decoder such as network entity 68 may decode the tiles 70 in parallel. Paragraph 0326 teaches encoder 10 and decoder 12 may encode/decode a picture sub-divided into tiles 112, in parallel, independent from each other),
wherein the plurality of packets are received as data for the picture in a same location where the plurality of pieces of encoded data are stored 
Schierl does not explicitly teach the plurality of regions overlap each other on boundaries of the plurality of regions, and
respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions.
In an analogous art, Otsuka teaches a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions (Fig.6, Paragraph 0053 teaches an input image is divided into four divided images, A, B, C, and D in such a manner as to include an overlapped area OL that spreads over the boundary. The four divided images A, B, C, and D are respectively encoded by four encoders. From Fig.6, we can see the Divided Images A, B, C, D each having overlapping area, OL, corresponding to regions in the other divided images. Paragraph 0054 teaches the encoded data is sent to decoder, respectively decoded by the four decoders, 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Schierl to include a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions, as taught by Otsuka, for the advantage of providing better processing of content, where an unnatural image due to the difference in image quality is improved in the periphery of the boundary between the output images to be composed (Otsuka – Paragraph 0056), providing greater continuity and blending between regions of divided pictures, resulting in a better overall quality of content.


Consider claim 8, Schierl teaches a receiving apparatus (decoder 12-Fig.14) comprising: 
a receiver that receives a plurality of packets, the plurality of packets being obtained by packetizing a plurality of pieces of encoded data (Paragraph 0214 teaches a decoder 12 receives the video data stream 22 by way of a network via which encoder 10 transmits the video data stream 22 to decoder 12. Paragraph 0207 teaches putting each slice data, i.e., each encoded slice, into one payload packet, such as a NAL unit. Packetization may serve to render the video data stream 22 appropriate for transmission via a network. Paragraph 0209 teaches one payload packet 32 per sub-portion 24 into which picture 18 is subdivided. 

wherein the different packet (Paragraph 0207 teaches encoding versions of sub-portions 24 into one or more payload packets of a sequences of packets of video data stream 22, to be rendered suitable for transmission over a network. Paragraph 0214 teaches decoder 12 receiving the video data stream 22 by way of a network via which encoder 10 transmits the video data stream 22 to decoder 12. Paragraph 0208 teaches besides payload packets and the timing control packets interspersed therebetween, other packets of other type may exists as well, such as fill data packets, picture or sequence parameter set packets, AUE packets, or the like. Fig.12, Paragraph 0209 teaches payload packet 32 carries a sub-portion 24 into which picture 18 is subdivided. The encoder is configured to intersperse into the sequence 34 of packets timing control packets 36) and the plurality of packets are received as data for the picture in a same location (Paragraph 0205 teaches encoding the video content 16 in units of the sub-portions 24. Paragraph 0207 teaches putting each slice data, i.e., each encoded slice, into one payload packet, such as a NAL unit. Paragraph 0209 teaches one 
Schierl does not explicitly teach the plurality of regions overlap each other on boundaries of the plurality of regions, and
respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions.
In an analogous art, Otsuka teaches a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions (Fig.6, Paragraph 0053 teaches an input image is divided into four divided images, A, B, C, and D in such a manner as to include an overlapped area OL that spreads over the boundary. The four divided images A, B, C, and D are respectively encoded by four encoders. From Fig.6, we can see the Divided Images A, B, C, D each having overlapping area, OL, corresponding to regions in the other divided images. Paragraph 0054 teaches the encoded data is sent to decoder, respectively decoded by the four decoders, where the divided images A, B, C, D and the overlapped area(s), OL, are also decoded).


Consider claim 3, Schierl and Otsuka teach further comprising determining, using header information of a packet, which region among the plurality of regions corresponds to a piece of data stored in the packet (Schierl - Paragraph 0231, 0235, 0238, 0241).

Consider claim 6, Schierl and Otsuka teach further comprising determining one of the plurality of decoders to be used to decode the plurality of pieces of combined data, respectively, based on at least one of resolution of the picture, a method for dividing the picture into the plurality of regions, and processing capabilities of the plurality of decoders (Schierl - Paragraph 0214 teaches similar to encoder 10, decoder 12 may be able to perform parallel processing such as, for example, using tile parallel processing/decoding and/or .

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierl et al. (US 2015/0208095), in view of Otsuka (US 2014/0133568), and further in view of Choi et al. (US 2002/0120885).
Consider claim 4, Schierl and Otsuka teach wherein each of the plurality of pieces of encoded data has a one-to-one correspondence with a basic data unit, the basic data unit being a unit of data stored in one or more packets, wherein each of the plurality of pieces of encoded data is stored in the one or more packets (Schierl - Paragraph 0205 teaches encoding the video content 16 in units of the sub-portions 24. Paragraph 032 teaches the payload packets may each encompass one or more slices. The slices may be independently decodable. Paragraph 0207 teaches putting each slice data, i.e., each encoded slice, into one payload packet, such as a NAL unit. Packetization may serve to render the video data stream 22 appropriate for transmission via a network; Paragraph 0228-0230), and
wherein the determining includes determining that a start of payload data included in a packet having header information that includes: the identification 
Schierl and Otsuka do not explicitly teach header information that includes: the identification information indicating that (1) only the packet is included in the basic data unit or (2) a plurality of packets are included in the basic data unit, and that the packet is a first packet of the basic data unit.
In an analogous art, Choi teaches header information that includes: the identification information indicating that (1) only the packet is included in the basic data unit or (2) a plurality of packets are included in the basic data unit, and that the packet is a first packet of the basic data unit (Fig.1, Paragraph 0023 teaches user data structure includes a header block containing basic index information. Paragraph 0025 teaches header block 10 includes, a current packet number block 10C for showing order of the current packets when receiving the information divided into a number of packets, a last packet number block 10D for checking the total number of packets, etc. Based on current packet number 10C and last packet number 10D, identification information provided in header may provide information regarding the basic data unit. E.g. (1) block 10D may be set to the number one, and block 10C set equal to 10D, indicating only one packet in the basic data unit. (2) block 10D may be set to a number greater than one, including a plurality of packets, while block 10C for each packet is set to a corresponding number depending on the packet order. For block 10C, the packet header having the lowest number indicates that the packet is the first packet of the basic data unit, while the highest number in block 10C that may be equivalent to the total number of packets indicated in block 10D, would indicate that that packet is the last packet of the basic data unit. Further when the number of block 10C is any number between the lowest and highest number, it indicates that the packet is a packet other than the first and last packet in the basic data unit).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Schierl and Otsuka to include header information that includes: the identification information indicating that (1) only the packet is included in the basic data unit or (2) a plurality of packets are included in the basic data unit, and that the packet is a first packet of the basic data unit, as taught by Choi, for the advantage of allowing the system to quickly glean information to ascertain the total amount of data that has been received and yet to be received, enabling the system to easily organize and structure data content for processing, quickly and effectively.

Consider claim 5, Schierl, Otsuka, and Choi teach wherein the determining includes determining that a start of payload data included in a packet having the header information that includes: the identification information indicating that (1) only the packet is included in the basic data unit or (2) a plurality of packets are included in the basic data unit, and that the packet is a first packet of the basic data unit; and the offset information indicating a bit length of not zero, is a start of the piece of encoded data of each of the plurality of regions (Schierl - Paragraph 0328-0332; Paragraph 0235, 0248-0253, 0258, 0262, 0277, 0353, 0355; Choi - Fig.1, Paragraph 0023, 0025).

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hall et al. discloses an image divided into six portions 102A-F (i.e., one portion for each encoder 56A-F). With portions generally equal with the exception of any programmed overlap. Each portion along with programmed overlap are encoded by corresponding encoders 56A-F in (US 2003/0174768).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425